Citation Nr: 0419545	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  97-05 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder to include post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed 
hypertension.  


REPRESENTATION

Veteran represented by:	David W. Glasser, Esq.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his friends




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1972.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
RO.  

The Board remanded the case to the RO in May 1999 for 
additional development of the record.  

In a decision promulgated in February 2003, the Board denied 
the veteran's claims.  The veteran appealed the decision of 
the Board.  In a September 2003 Order, the United States 
Court of Appeals for Veterans Claims (Court) granted a Joint 
Motion vacating the decision and remanding the case back to 
the Board for further action.  

The issues of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD and for 
hypertension are being remanded to the RO via the Appeals 
Management Center in Washington, DC.  The veteran and his 
attorney will be notified by VA if further action is required 
on his part.  



REMAND

In the Joint Motion to Vacate and Remand, it was noted that 
the veteran's claims file had been examined to ensure that no 
documents of record satisfy the specific elements required 
for adequate notice under VCAA as set forth in Charles v. 
Principi, 16 Vet.App. 370 (2002).  

Accordingly, the veteran was not properly advised of the 
provisions of VCAA.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 
38 C.F.R. § 3.159 (2003); Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  

As such, the RO should send the veteran a letter outlining 
the provisions of VCAA as well as the veteran's and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio, supra.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter outlining the provisions of VCAA 
as well as the veteran's and VA's 
respective responsibilities as to 
obtaining that evidence.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  See also 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003); See Quartuccio, supra.  

2.  The RO should review the claims file 
to ensure that all indicated development 
has been completed.  In particular, the 
RO should ensure that additional medical 
examination and/or opinion is not 
required to fully resolve the appeal and, 
if any is, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  Finally, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided with a Supplemental Statement 
of the Case.  It must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  
IN It
